Appellant, having been indicted and convicted of murder in the first degree, has perfected his appeal to this court.
The only question which he presents for our consideration is, as stated by appellant:
"Considering the facts in this case, is four or five minutes a sufficient length of time for premeditation?"
The contention of appellant is that he did not have more than four or five minutes before the homicide in which to form and entertain a premeditated design to effect the death of the deceased. The record shows that the appellant not only had ample time in which to form and entertain a premeditated design to effect the death of the deceased, but it also shows he did do exactly that and that, pursuant to such premeditated design, he did, without justification or excuse, shoot and kill the deceased.
No reversible error is made to appear. *Page 185 
The judgment should be affirmed on authority of our opinions and judgments in Crawford v. State, 146 Fla. 727,1 So.2d 713; Ryan v. State, 83 Fla. 610, 92 So. 571; Lowe v. State,90 Fla. 255, 105 So. 829; Matthews v. State, 130 Fla. 53,177 So. 321.
It is so ordered.
Affirmed.
CHAPMAN, C. J., TERRELL, THOMAS, ADAMS, and BARNS, JJ., and HARRISON, Circuit Judge, concur.